DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 2/02/2021. Claims 1–16 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2020-018183, filed on 2/05/2020.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
	Independent claims 1, 15, and 16 recite: 
obtaining vehicle information; and
reorganizing each of the two or more vehicles into one of two or more communication groups.
	The broadest reasonable interpretation (BRI) of these claims can be performed in the mind but for the recitation of obtaining vehicle information—i.e., the insignificant pre-solution activity of gathering data. Sans the insignificant pre-solution activity, as the BRI of the reorganizing vehicles into communication groups comprises performing a determination as to what communication groups the reorganized vehicles belong to—in other words, the BRI of the claims is a process that can be performed in the human mind or by a human using a pen and paper. The courts consider these mental processes as abstract ideas. See MPEP 2106.04(a)(2)(III); see also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claims recite an abstract idea. 
	The judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a memory and a processor—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Claims 2–14 depend from claim 1 but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., organizing the second vehicle into one of the or more communication groups, determining an upper limit of the number of vehicles included in a communication group, and determining a root node of a communication group, in which the broadest reasonable interpretation of determining a root node corresponds to the mental process of selecting/determining a master vehicle; or insignificant pre-solution activity (e.g., gathering data)—i.e., obtaining vehicle information related to a second vehicle. 
	Accordingly, claims 1–16 are rejected under 35 U.S.C. § 101.


Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1–3, 6–9, 11, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Guo et al. (US20200294394A1; from here on referred to as Guo). 

As to claim 1, Guo discloses a management apparatus for managing a communication group composed of a plurality of vehicles that each include a communication apparatus, the management apparatus comprising:
	a memory for storing computer readable code (“The system 900 [for jointly controlling vehicles] includes … a memory 940 that stores instructions that are executable by the processor.” See at least ¶ 79 and FIG. 9.);
	a processor operatively coupled to the memory (“The system 900 includes a processor 920 configured to execute stored instructions.” See at least ¶ 79 and FIG. 9.), the processor configured to:
	obtain vehicle information related to two or more vehicles included in one communication group (“In the information zone 230, the IoV-Edge communicates with vehicles and collects vehicle information.” See at least ¶ 47 and FIG. 2.); and
	based on the vehicle information related to the two or more vehicles, reorganize each of the two or more vehicles into one of two or more communication groups (“In the sequencing zone 240, the IoV-Edge … groups vehicles into groups (clusters).” That is, based on the vehicle information, two or more vehicles are reorganized into two or more groups, in which said groups correspond to communication groups because each group forms a unique connection to a network, in which the network transmits unique messages and commands for each group. See at least ¶ 47 and FIG. 2. See also at least ¶ 50, which goes into more detail on how vehicles groups are formed based on metrics related to the vehicle information of the two or more vehicles.).

Independent claim 15 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claim 2, Guo discloses wherein:
	the two or more vehicle are two or more first vehicles (Guo discusses that groups may have first vehicles, stating, “After the vehicles are grouped, the grouping module 933 is configured to prevent the vehicles of different groups to travel concurrently in the control zone such that the first vehicle of the following group cannot pass the last vehicle of the preceding group.” See at least ¶ 81. Additionally, FIG. 2 shows that there are at least two or more groups (i.e., vehicles in a control zone, in a sequencing zone, and an info zone)—therefore, Guo discloses two or more first vehicles.), and
	the processor is further configured to: 
	obtain vehicle information related to a second vehicle that is not included in the one communication group (“In the information zone 230, the IoV-Edge communicates with vehicles and collects vehicle information.” See at least ¶ 47. Additionally, as FIG. 2 showcases that there are at least two or more groups comprising both first vehicles and second vehicles (i.e., vehicles that are not first vehicles), second vehicle information is obtained. A second vehicle that is not part of a particular zone (e.g., the control zone) corresponds to a second vehicle that is not included in the one communication group); and
	based further on the vehicle information related to the second vehicle, organize the second vehicle into one of the two or more communication groups (Guo discloses, “a method for determining the maximum number of vehicles in a control zone,” in which said determination is based on obtained vehicle information (include vehicle information related to the second vehicle). See at least ¶¶ 49–52 and FIG. 3. Thus, the second vehicle is organized into one of the two or more communication groups based on the vehicle information related to the second vehicle.).

As to claim 3, Guo discloses wherein before the second vehicle is organized into one of the two or more communication groups, the second vehicle is included in a communication group different from the one communication group (See at least FIG. 2 which shows that vehicles, including the second vehicle, are grouped into separate control zones before being reorganized into another—e.g., from the sequencing zone group to a control zone group.).

As to claim 6, Guo discloses wherein the processor is further configured to reorganize the two or more vehicles when at least one of the two or more vehicles has arrived at a branch in a road (See at least FIG. 2 which shows that vehicles are grouped into a control zone based on at least their proximity to an intersection—i.e., a branch in a road.). 

As to claim 7, Guo discloses wherein the vehicle information includes information related to courses of vehicles (“The IoV-Edge determines motion trajectory [i.e., information related to courses of vehicles] in the control zone for each vehicle …. The motion trajectory is expressed in the form vehicle location, vehicle speed, and vehicle acceleration at different time steps. The IoV-Edge controls vehicle mobility based on the motion trajectory.” Emphasis added; see at least ¶ 47 and FIG. 2.).

As to claim 8, Guo discloses wherein the vehicle information includes information of lanes in which vehicles are located (“The IoV-Edge communicates with vehicles and collects vehicle information such as … lane information.” See at least ¶ 47.).

As to claim 9, Guo discloses wherein the vehicle information includes information related to speeds of vehicles (“The IoV-Edge communicates with vehicles and collects vehicle information such as … speed.” See at least ¶ 47.).

As to claim 11, Guo discloses wherein the processor is further configured to determine an upper limit of the number of vehicles included in a communication group based on at least information related to speeds of vehicles (“The IoV-Edge communicates with vehicles and collects vehicle information such as … location[ and] speed …. The IoV-Edge … groups vehicles into groups (clusters).” That is, the processor groups vehicles into communication groups based on at least speeds and positions of the vehicles. See at least ¶ 47. “FIG. 3 shows a block diagram of a method for determining the maximum number of vehicles in control zone … The IoV-Edge then checks if the runtime can satisfy safety constraint 350. If no, the IoV-Edge reduces number of vehicles 355 and repeats process.” That is, an upper limit of the number of vehicles included in a communication group is determined based on vehicle information. See at least ¶ 49 and FIG. 3.).

As to claim 16, Guo discloses a non-transitory storage medium for storing a computer program for causing one or more processors to perform the method according to claim 15 (“Non-transitory computer readable storage medium 1112.” See at least ¶ 92 and FIG. 11.). 


Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo in view of Karmoose et al. (US20190044728A1; from here on referred to as Karmoose) 

As to claim 4, Guo fails to explicitly disclose wherein the processor is further configured to reorganize the two or more vehicles when a speed of at least one of the two or more vehicles has become equal to or lower than a threshold.
	However, Karmoose teaches a processor configured to reorganize the two or more vehicles when a speed of at least one of the two or more vehicles has become equal to or lower than a threshold (“When a traffic light turns from green to red when only part of a platoon cross the intersection successfully and the rest was blocked and separated. The tail end of the platoon would be forced to initiate a “split” operation.” That is, the one or more vehicles that are blocked and separated at an intersection due to a red light are stopped with a velocity at zero; in other words, one or more vehicles of the platoon meet the speed threshold of zero. In this instance, the platoon is reorganized (e.g., split) due to one or more vehicles meeting the speed threshold. See at least ¶ 60; see also ¶ 70 which describes the splitting of platoons.). 
	Guo discloses a management apparatus configured to reorganize two or more vehicles into one of two or more communication groups. Karmoose teaches a processor configured to reorganize the two or more vehicles when a speed of at least one of the two or more vehicles has become equal to or lower than a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: a processor configured to reorganize the two or more vehicles when a speed of at least one of the two or more vehicles has become equal to or lower than a threshold, as taught by Karmoose, because it is a useful feature for managing groups of vehicles at an intersection in an optimal manner. As the incorporation of the feature taught by Karmoose into the invention of Guo corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Karmoose is obvious. See MPEP 2141(III).

Claims 5 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Guo in view of Yi (US20210118293A1). 

As to claim 5, Guo fails to explicitly disclose wherein the processor is further configured to reorganize the two or more vehicles when at least one of the two or more vehicles has changed lanes.
	However, Yi teaches wherein the processor is further configured to reorganize the two or more vehicles when at least one of the two or more vehicles has changed lanes (“The member vehicle confirming that there is no error situation during the lane change transmits an acknowledgement signal for acknowledging that the vehicle may join in the cluster.” See at least ¶ 293 and FIG. 17.).
	Guo discloses a management apparatus configured to reorganize two or more vehicles into one of two or more communication groups. Yi teaches reorganizing the two or more vehicles when at least one of the two or more vehicles has changed lanes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: wherein the processor is further configured to reorganize the two or more vehicles when at least one of the two or more vehicles has changed lanes, as taught by Yi, because forming a group based on a lane change is a useful feature for enhancing the formation of a group as a lane change may indicate that a vehicle has adequate proximity for functioning in a control group. As the incorporation of the feature taught by Yi into the invention of Guo corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Yi is obvious. See MPEP 2141(III).

As to claim 14, Guo fails to explicitly disclose a vehicle comprising the management apparatus according to claim 1. 
	However, Yi teaches a vehicle comprising a management apparatus which performs the features of claim 1 (“The vehicle 10 may include … a processor 170. The processor 170 controls to form a cluster.” That is, a vehicle comprising a processor coupled with a memory that is configured to form a cluster corresponds to a vehicle comprising a management apparatus which performs the features of claim 1. See at least ¶ 268 and FIG. 7. See also FIGS. 14, 20–22, and 25 which showcase the types of clusters that the management apparatus can form.). 
	Guo discloses the management apparatus according to claim 1 comprising a processor coupled with a memory, wherein the processor is configured to reorganize two or more vehicles into one of two or more communication groups. Yi teaches a vehicle comprising a processor coupled with a memory, wherein the processor is configured to reorganize two or more vehicles into one of two or more communication groups.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: a vehicle comprising a management apparatus which performs the features of claim 1, as taught by Yi, to yield the feature of: a vehicle comprising the management apparatus according to claim 1, because equipping a vehicle with a management apparatus configured to organize communication groups is a useful feature. As Yi suggests, “Autonomous vehicle[s] can respond to external driving environment more quickly than people. Therefore, there are proposed methods for more efficiently coping with traffic environment by controlling autonomous driving in various ways.” (¶ 5).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo in view of Mok et al. (US20180124771A1; from here on referred to as Mok).

As to claim 10, Guo fails to explicitly disclose wherein the vehicle information includes information related to radio wave bands used by communication apparatuses included in vehicles. 
	However, Mok teaches wherein the vehicle information includes information related to radio wave bands used by communication apparatuses included in vehicles (“The terminal [i.e., a vehicle] may transmit … or UE [user equipment] capability information to the BS [base station].” That is, UE capability information contains all the information that a UE is capable of, including supported radio wave bands1—hence, UE capability information corresponds to information related to radio wave bands used by communication apparatuses included in vehicles. Emphasis added; see at least ¶ 59.).
	Guo discloses a management apparatus configured to obtain vehicle information from two or more vehicles and reorganize the two or more vehicles into one of two or more communication groups based on the vehicle information. Mok teaches wherein the vehicle information includes information related to radio wave bands used by communication apparatuses included in vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: wherein the vehicle information includes information related to radio wave bands used by communication apparatuses included in vehicles, as taught by Mok, because grouping vehicles based on communication capabilities is a useful feature for ensuring optimal connectivity within communication groups. As the incorporation of the feature taught by Mok into the invention of Guo corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Mok is obvious. See MPEP 2141(III).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo in view of Mattingly et al. (US20190025818A1; from here on referred to as Mattingly).

As to claim 12, Guo fails to explicitly disclose wherein the processor is further configured to determine a root node of a communication group based on communication capacities of communication apparatuses of vehicles.
	However, Mattingly teaches determining a root node of a communication group based on communication capacities of communication apparatuses of vehicles (“The new master autonomous vehicle is selected based on … communication capabilities.” See at least ¶ 48.).
	Guo discloses a management apparatus configured to obtain vehicle information from two or more vehicles and reorganize the two or more vehicles into one of two or more communication groups based on the vehicle information. Mattingly teaches determining a root node of a communication group based on communication capacities of communication apparatuses of vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: determining a root node of a communication group based on communication capacities of communication apparatuses of vehicles, as taught by Mattingly, because taking into account communication capabilities in the determination of a root node is a well-known feature in the art as a root node of a communication group must naturally be capable of performing communication functions in order to serve its role. As the incorporation of the feature taught by Mattingly into the invention of Guo corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Mattingly is obvious. See MPEP 2141(III).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo in view of Chen et al. (US20210131813A1; from here on referred to as Chen).

As to claim 13, Guo fails to explicitly disclose wherein the processor is further configured to determine a root node of a communication group based on a length of a parallel traveling distance of vehicles.
	However, Chen teaches determining a root node of a communication group based on a length of a parallel traveling distance of vehicles (“Travel group manager 112 can automatically parse a travel group [i.e., a communication group] into subgroups based on the location of vehicles in relation to the travel group leader [i.e., a root node] (i.e., … the vehicle that is closest to the target destination).” See at least ¶ 27. Examiner notes that the broadest reasonable interpretation of a parallel traveling distance includes a distance to a target destination. Examiner further notes that a travel group leader corresponds to a root node because a travel group leader is a master vehicle of a communication group).
	Guo discloses a management apparatus configured to obtain vehicle information from two or more vehicles and reorganize the two or more vehicles into one of two or more communication groups based on the vehicle information. Chen teaches determining a root node of a communication group based on a length of a parallel traveling distance of vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the feature of: determining a root node of a communication group based on a length of a parallel traveling distance of vehicles, as taught by Chen, because selecting a root node based on the parallel traveling distance of a vehicle is a well-known feature in the art as, for example, the leader vehicle (i.e., root node) having the shortest parallel traveling distance enables enhanced operability of a platoon—for example, facilitating multi-hop communications, performing electronic tow-bar control, and the like. As the incorporation of the feature taught by Chen into the invention of Guo corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Chen is obvious. See MPEP 2141(III).
	
Conclusion
The following prior art made of record and not relied upon pertains to Applicant’s disclosure. Mehr et al. (US20150127189A1) discloses a leading vehicle of a platoon acting as a root node for performing multi-hop communication. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Website article titled “LTE UE Capability.” Published September 11, 2018. Retrieved from Internet: <https://www.4gmobiletech.com/ue-capability>